Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Claude Resources Announces Second Quarter Results SASKATOON, SK, Aug. 8 /CNW Telbec/ - Claude Resources Inc. (TSX: CRJ / AMEX: CGR) The thoughts of everyone at the Company continue to be with the family of Cory Braaten who was fatally injured in May 2007. We are also mindful of the exceptional support that was demonstrated by the employees and their families as well as that of the mining community in Saskatchewan. Overview Claude Resources Inc. is a gold and oil & natural gas producer with shares listed on both the Toronto Stock Exchange (symbol: CRJ) and American Stock Exchange (symbol: CGR). The Company's main revenue generating assets are the 100% owned Seabee gold mine, located in northern Saskatchewan, and working interests in oil and natural gas wells, associated gas plant and gathering lines located in Alberta. In addition, the Company has two solid exploration projects: the Madsen project located in Red Lake, Ontario; and the Santoy 7 and Santoy 8 zones near the Seabee mining area. During the quarter the Company continued to focus on two fronts: expansion of Seabee gold mine production and development of exploration programs at Madsen in Red Lake, Ontario and at the Seabee area in northern Saskatchewan. Commercial gold production resumed early in the second quarter subsequent to completion of Phase 1 of the Santoy bulk sample. While gold production was below forecast in the second quarter, the Company expects production to increase throughout the third and fourth quarters of 2007. Of note, the Company reported an increase in its reserve base which is expected to support anticipated future production. Surface exploration and the shaft dewatering program at Madsen, Red Lake, Ontario progressed steadily throughout the second quarter. During the second quarter Claude started up two exploration drills on Santoy 7 and 8, to further delineate this 1,110,000 tonne resource. << Financial Highlights Three Three Six Six Months Months Months Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Revenue ($ millions) 7.3 10.7 15.2 21.9 Net earnings (loss) ($ millions) (3.4) 2.4 (3.4) 6.9 Earnings (loss) per share ($) (0.04) 0.03 (0.04) 0.09 Cash from operations ($ millions)(x) (0.6) 3.4 (0.2) 6.3 Cash from operations per share ($)(x) (0.01) 0.05 0.00 0.09 Average realized gold price (US $/ounce) 633 621 644 588 Total cash operating costs (US $/ounce) 661 362 597 357 Working capital ($ millions) 14.5 7.1 14.5 7.1 (x) before net change in non-cash working capital MANAGEMENT'S DISCUSSION AND ANALYSIS The following discussion is a review of the financial condition of Claude Resources Inc. ("Claude" or the "Company") as at June 30, 2007 compared with December 31, 2006, and the results of operations for the three months and six months ended June 30, 2007 compared with the corresponding period of 2006.
